Name: Commission Regulation (EC) No 1250/2001 of 26 June 2001 determining the quantities available for the second half of 2001 for import licences for certain milk products originating in the African, Caribbean and Pacific States (ACP States)
 Type: Regulation
 Subject Matter: international trade;  processed agricultural produce;  tariff policy;  economic geography
 Date Published: nan

 Avis juridique important|32001R1250Commission Regulation (EC) No 1250/2001 of 26 June 2001 determining the quantities available for the second half of 2001 for import licences for certain milk products originating in the African, Caribbean and Pacific States (ACP States) Official Journal L 173 , 27/06/2001 P. 0025 - 0025Commission Regulation (EC) No 1250/2001of 26 June 2001determining the quantities available for the second half of 2001 for import licences for certain milk products originating in the African, Caribbean and Pacific States (ACP States)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90(1),Having regard to Commission Regulation (EC) No 2414/98 of 9 November 1998 laying down detailed rules for the application of the arrangements applicable to imports of milk products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 1150/90(2), and in particular Article 4(7) thereof,Whereas:Article 4(7) of Commission Regulation (EC) No 2414/98 lays down that, where the overall quantity for which applications have been submitted is less than the quantity available, the Commission shall calculate the quantity remaining, which shall be added to the quantity available for the following period in the same calender year. Under these circumstances, the quantity available for the second period of 2001 should be determined for the products referred to in Article 7(1) of Regulation (EC) No 1706/98,HAS ADOPTED THIS REGULATION:Article 1The available quantities for which import licence applications may be submitted in the first 10 days of July 2001 shall be as follows:- 1000 tonnes for products falling within CN code 0402, quota No 09.4026,- 1000 tonnes for products falling within CN code 0406, quota No 09.4027.Article 2This Regulation shall enter into force on 27 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 1.8.1998, p. 12.(2) OJ L 299, 10.11.1998, p. 7.